Citation Nr: 0830609	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-36 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to May 
1966, with subsequent service in the Air National Guard of 
Idaho. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which granted service connection for 
hearing loss and tinnitus, each evaluated as 10 percent 
disabling.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260; the competent medical evidence 
does not show that the schedular criteria are inadequate for 
evaluating his tinnitus.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.87, Diagnostic Code 6260 (2007); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The veteran's claim arises from his disagreement with an 
initial evaluation following a grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, VA's duty to 
notify under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton 
v. Nicholson, 20 Vet. App. 419 (2006).  Assuming, without 
deciding, that any errors were committed with respect to the 
duty to notify, such errors were harmless and will not be 
further discussed.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and the veteran has submitted private 
outpatient treatment records.  The appellant was afforded VA 
medical examinations in 2005.  No additional VA examination 
is necessary because the veteran is already at the maximum 
evaluation for tinnitus.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The contends that his tinnitus warrants a higher evaluation 
because it has grown more severe.  However, under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, a single 10 percent evaluation 
is the maximum rating for tinnitus.  

The Board noted that in Smith v. Nicholson, 19 Vet. App. 63, 
78, (2005) the U.S. Court of Appeals for Veterans Claims 
(Court) held that the pre-1999 and pre-June 13, 2003 versions 
of Diagnostic Code 6260 required the assignment of dual 
ratings for bilateral tinnitus.  VA appealed this decision to 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit).  However, in Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), the Federal Circuit concluded that the 
Court erred in not deferring to the VA's interpretation of 
its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limits a veteran to a single disability rating 
for tinnitus, regardless of whether the tinnitus is 
unilateral or bilateral.  

Thus, in the present case, the veteran's service-connected 
tinnitus has been assigned the maximum schedular rating 
available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 
6260.

Further, the evidence shows that the veteran does not qualify 
for extra-schedular consideration of his service-connected 
tinnitus.  38 C.F.R. § 3.321(b)(1) (2007).  The record does 
not establish that the relevant rating criteria are 
inadequate for evaluating his tinnitus.  He has complained 
that his tinnitus is loud, irritating and can interfere with 
sleep.  These complaints are not extraordinary for a person 
with tinnitus.  They are reflected in the assignment of the 
10 percent evaluation.  Thus, the Board finds that the 
schedular criteria are not inadequate for rating the 
veteran's tinnitus.  As a result, no further consideration of 
an extra-schedular rating is warranted.  See Thun v. Peake, 
22 Vet. App. 111, 115-116 (2008). 

In sum, the evidence demonstrates that the veteran is not 
entitled to an initial evaluation in excess of 10 percent for 
tinnitus.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

An initial evaluation in excess of 10 percent for bilateral 
tinnitus is denied.


REMAND

The VCAA requires, among other things, that VA assist a 
claimant in providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

During a June 2008 hearing before the undersigned Veterans 
Law Judge, the veteran testified that his bilateral hearing 
loss had grown more severe since the most recent VA 
examination.  He submitted numerous lay statements from 
witnesses attesting that his hearing has grown worse.  The 
Court has held that when a veteran claims that a disability 
is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The most recent VA audiology examination of record was 
conducted in 2005.  During his hearing, the veteran stated 
that he was scheduled for an upcoming VA audiology 
examination.  It is unclear whether the examination was to be 
an outpatient or a Compensation and Pension (C&P) 
examination.  The record was held open for 60 days so he 
could submit the examination report.  The record before the 
Board does contain any such VA examination report.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file a copy of any VA audiology 
examination conducted since the veteran's 
June 2008 hearing.

2.  If, and only if, the veteran has not 
already been provided a VA audiology 
examination since the June 2008 hearing, 
schedule the veteran for a VA examination 
by an appropriate VA examiner to 
determine the nature and current level of 
severity of his service-connected 
bilateral hearing loss.  The claims file 
must be made available to the examiner.  
A complete rationale for all opinions 
expressed must be provided.  If the 
examiner finds it impossible to provide 
an opinion without resort to pure 
speculation, the examiner should so 
indicate.

3.  Then, readjudicate the issue of 
entitlement to an initial evaluation in 
excess of 10 percent for bilateral 
hearing loss.  If the decision is 
adverse to the veteran, he and his 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


